Fourth Court of Appeals
                               San Antonio, Texas
                                  December 10, 2015

                                 No. 04-14-00897-CV

                 IN THE ESTATE OF WILLIAM THOMAS BOOTH,

                    From the Probate Court No 2, Bexar County, Texas
                             Trial Court No. 2012-PC-2786
                        Honorable Tom Rickhoff, Judge Presiding


                                    ORDER
       The Appellee’s Second Motion for Extension of Time to File Brief is GRANTED. The
appellee’s brief is due on December 29, 2015. No more extensions will be allowed.



                                               _________________________________
                                               Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court